Exhibit 10.2
 


MANAGEMENT SERVICES AGREEMENT
 
This MANAGEMENT SERVICES AGREEMENT is made and entered into as of the 5th day of
October, 2011, and shall be effective November 1, 2011, by and between FCID
MEDICAL, INC., INC., a Florida corporation ("Manager"), and FIRST CHOICE MEDICAL
GROUP OF BREVARD, LLC, a Delaware limited liability company authorized to do
business in Florida ("Practice").
 
W I T N E S S E T H:
 
WHEREAS, Manager is in the business of managing medical practices; and
 
WHEREAS, Practice is in the business of operating a group medical practice
through which physician services and medical direction are rendered by employed
or contracted Physicians (as defined below) and Physician Extenders (as defined
below); and
 
WHEREAS, Practice provides physician care and medical direction for its
patients; and
 
WHEREAS, Practice desires to engage Manager to manage the medical practice of
Practice, all in accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, which are deemed to
be an integral part of this Agreement and not mere recitals, and the mutual
promises, covenants, and agreements contained in this Agreement, and other good
and valuable consideration, the receipt, adequacy, and legal sufficiency of
which are hereby acknowledged, intending to be legally bound, the parties do
hereby agree as follows:
 
1.           DEFINED TERMS.  For purposes of this Agreement, the following
definitions shall apply:
 
1.1           "Affiliate" shall mean, with respect to any Person (as defined
below): (a) any entity which directly or indirectly controls, is controlled by,
or is under common control with such Person or any subsidiary of such Person
(i.e., more than 50% of the voting stock or other voting or equity interests is
owned by the Person), or (b) any individual who is a director, officer or
partner of such Person or any subsidiary of such Person.  For purposes of this
definition, "control" means the possession, directly or indirectly, of the power
to (x) vote 10% or more of the securities having ordinary voting power for the
election of directors of such Person, or (y) direct or cause the direction of
management and policies of a business, whether through the ownership of voting
securities, by contract or otherwise, and either alone or in conjunction with
others or any group.
 
1.2           "Agreement" shall mean this Management Services Agreement between
Manager and Practice, as the same may be amended or modified from time to time
in accordance with its terms.
 
1.3           "EBITDA" shall mean the amount equal to Practice's earnings from
operations from the applicable measurement period before interest, taxes,
depreciation and amortization as determined in accordance with GAAP as
consistently applied in the same manner as historically done and without
allocation of costs from Manager's operations in a manner not previously done
without Practice's consent which shall not be unreasonably withheld or delayed;
provided, however, certain unique and nonrecurring events that cause a material
change to the historical calculation of EBITDA should, to the maximum extent
possible, be addressed by the parties as to preserve the underlying economic and
financial arrangements between Practice, on the one hand, and Manager, on the
other hand.
 
1.4           "Effective Date" shall mean the date set forth in the introductory
paragraph of this Agreement as the date on which this Agreement is to become
effective between Manager and Practice.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5           "GAAP" shall mean U.S. generally accepted accounting principles
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board, which are applicable
to the circumstances as of the date of determination.  For purposes of this
Agreement, when GAAP permits the use of alternative accounting methods, the
choice of methods acceptable under GAAP shall be applied in a manner consistent
with the historic practices used by the Person to which the term applies.
 
1.6           "Gross Revenues" shall mean all revenues whatsoever of Practice,
determined on an accrual basis in accordance with GAAP, including the following:
(a) revenues, income, and fees from the rendition of medical care to patients or
other Persons (whether earned on a non-discounted fee-for-service basis, on a
net basis which gives effect to applicable discounts, or on a capitation or
other prepaid or risk-sharing basis), including all hospital incentive funds and
funds from shared risk pools under any risk-sharing arrangements wherein
Practice is a provider of professional medical services, and all facility fees
or similar charges which Practice is permitted to make in connection with the
provision of medical services from a Practice Location (as defined below); (b)
honoraria actually received by Practice for participating in seminars,
institutes and meetings; (c) grants, fees and other payments actually received
by Practice in connection with basic or clinical research; (d) consulting or
medical director fees actually received by Practice for such services rendered
by its Physicians; (e) royalties or other amounts actually received by Practice
under agreements relating to drug studies, development of technology or
research; (f) fees and payments actually received by Practice for workers'
compensation evaluations, independent medical examinations, depositions, and
other judicial or administrative proceedings or appearances; (g) all
coordination of benefits, patient co-payments or deductibles and third-party
liability recoveries; (h) any other activities involving the provision of health
care services of any kind; and (i) any non-operating income earned by
Practice.  Notwithstanding the foregoing, "Gross Revenues" shall not include:
(y) honoraria actually received by any Physician or Physician Extender for
individually participating on his or her own time in seminars, institutes, and
meetings, for writing a published item, or for acting as an expert witness,
subject to Section 3.18 of this Agreement, and (z) interest on funds swept from
a Practice Account (as defined below) pursuant to Section 3.12 of this
Agreement.
 
1.7           "Law" shall mean any law, statute, ordinance, regulation, rule,
code, order, consent decree, settlement agreement, and governmental requirement
(including any ruling or requirement having the effect of law that is applicable
to Practice, Manager, or their respective Affiliates), and any official
interpretation of any of the foregoing, of any federal, state or local
government and any other governmental department or agency or any regulatory
agency, and any judgment, decision, decree, writ, injunction, award, ruling or
order of any court or governmental agency, department or authority or any
regulatory agency, or any applicable physician self-governing organization whose
pronouncements are binding upon the Physicians affiliated with Practice.
 
1.8           "Medical Director" shall mean the Physician who is retained by
Practice and is designated as the Medical Director to be responsible for
coordinating and managing the effective professional medical services of the
Physicians and Physician Extenders, and other matters relating to the Practice,
subject to the Manager's consent, which shall not be unreasonably withheld or
delayed.
 
1.9           "Net Collections" shall mean the amount remaining after deducting
from collected Gross Revenues all appropriate refunds to patients and third
party Payors and all similar adjustments.
 
1.10           "Manager Account" shall mean any bank account in the name of and
owned by Manager.
 
1.11           "Payor" shall mean any health maintenance organization, preferred
provider organization, exclusive provider organization, insurance company,
self-insurance fund, self-insured employer, third party administrator, the
Medicare and Medicaid Programs, or any other person or entity which provides and
pays the cost of health care coverage to patients on the basis of an established
contract or program utilizing managed care concepts, on the basis of an
established contract or program utilizing indemnity concepts, or on the basis of
direct payment by the patient, and which has entered into a Payor Agreement for
the use of Physicians and Physician Extenders to provide physician care and
medical direction to the patients covered under a contract with the applicable
Payor.
 
 
2

--------------------------------------------------------------------------------

 
 
1.12           "Payor Contract" shall mean an agreement between a Payor and
Manager or between a Payor and Practice (or between a Payor and the physicians
employed by Practice under circumstances in which a Payor requires the agreement
to be directly with a physician or physician group), pursuant to which the
Practice or the Physicians agree to provide, as the case may be, physician care,
medical direction, and other non-health care services, including for example,
utilization review and quality assurance programs, for patients covered under a
contract with the applicable Payor.
 
1.13           "Person(s)" shall mean any natural person, corporation,
partnership, limited liability company, or other business structure or entity
recognized as a separate legal entity.
 
1.14           "Practice Account" shall mean any bank account in the name of and
owned by Practice.
 
1.15           "Practice Expenses" shall mean all reasonable expenses incurred
by Practice in performing its obligations hereunder, including, but not limited
to, any salaries, payroll taxes, bonuses, and other amounts payable under
Physician Employment Agreements or payable to Physician Extenders, as well as
other customary expenses incurred in the employment of or contracting with
Physicians necessary to meet Practice's obligations, expenses incurred in
connection with Practice's rendering of or participation in outcome and related
studies, and expenses relating to educational efforts by Practice.  The
compensation payable to Physicians and Physician Extenders shall be proposed to
Practice by Manager, and one or more representatives from Manager shall be
invited to attend Practice Board of Directors meetings at which such
compensation is discussed.  In addition, as necessary to comply with applicable
law and regulations, the costs and expenses related to the marketing services
and managed care contracting services described in Sections 3.18 and 3.19,
respectively (together, the "Practice Performed Services"), shall be borne by
Practice.  In practice Manager shall pay the costs and expenses related to the
Practice Performed Services and then charge back such costs and expenses to
Practice's books, and the Practice Performed Services shall be treated by the
parties similar to the treatment of the Physician compensation and benefits.
 
1.16           "Physician" shall mean an allopathic or osteopathic physician who
is licensed or otherwise authorized to provide physician services under the laws
of the State of Florida, and who is either employed by or contracts with
Practice to provide physician services as part of the Practice.
 
1.17           "Physician Employment Agreement(s)" shall mean any Employment
Agreement between Practice and any Physician employed by Practice.
 
1.18           "Physician Extender" shall mean a physician assistant, an
advanced or specialized nurse practitioner or any other person who is licensed
or otherwise authorized to provide certain health care services under the laws
of the State of Florida, and who is either employed by or contracts with
Practice to provide health care services as part of the Practice.
 
1.19           "Practice" shall mean the multi-site group medical practice
operated by Practice through its employed and contracted Physicians and
Physician Extenders.
 
1.20           "Practice Assets" shall mean (i) the equipment, furniture, and
fixtures that are owned or leased from time to time by Manager and are
determined by Manager to be necessary or desirable to facilitate the provision
of medical health care services to patients by Physicians and Physician
Extenders in the Practice, (ii) all computer software (to the extent owned by
Manager and assignable) and hardware (and related manuals and paper copies
related thereto) that are utilized in connection with the management of Practice
and its medical and business operations and electronic medical records, (iii)
those CBO (as defined in Section 4.4(b) below) assets that are owned or leased
from time to time by Manager and allocated to the billing, collection, and
operations of the Practice, (iv) Practice Supplies, (iv) all real estate leases
with respect to personal and real property that are utilized in connection with
the Practice, (vi) contracts with vendors related to the Practice, and (vii)
other assets, if any, specifically associated with, and used by Manager in, the
management and administration of the Practice.
 
 
3

--------------------------------------------------------------------------------

 
 
1.21           "Practice Budgets" shall mean the annual operating and capital
budgets prepared in good faith by Manager, in consultation with Practice, and
reflecting in reasonable detail the anticipated Gross Revenue, Net Collections,
Practice Expenses and expenses of Manager, and sources and uses of capital for
growth in the Practice.
 
1.22           "Practice Location" shall mean any improved real property which
is owned or leased from time to time by Manager and provided to Practice under
this Agreement, at which Physicians and Physician Extenders render health care
services to patients.
 
1.23           "Practice Supplies" shall mean medical, office, and other
supplies that are obtained by Manager for use in the operation of the Practice.
 
2.           APPOINTMENT.  Practice hereby appoints and engages Manager as
Practice's sole and exclusive business manager, and Manager accepts such
appointment and engagement on and subject to the terms and conditions set forth
in this Agreement.  Subject to the limitations and conditions set forth in this
Agreement, Manager, in its capacity as the business manager of Practice, shall
have the authority and responsibility to manage the business operations of the
Practice on behalf of and for the account of Practice, to provide such Practice
Locations, Practice Assets and Practice Supplies and to prepare Practice Budgets
(jointly with Practice) for the operation of the group medical practice as
described in Section 4 of this Agreement, and to take all actions related
thereto.  Notwithstanding such appointment and engagement, Practice retains
authority and control over the medical aspects of the Practice to the extent the
same constitute the practice of medicine, including all diagnosis, treatment,
operation or prescription for any human disease, pain, injury, deformity or
other physical or mental condition, as well as all ethical determinations with
respect to individual patients which are required by applicable Law to be
decided by a Physician or Physician Extender.
 
3.           PROVISION OF MEDICAL SERVICES BY PRACTICE.  Practice shall operate
the Practice during the term of this Agreement as a medical practice.  Practice
shall use its best efforts to maintain at least the scope and level of services
and the quality of medical practice and services provided by Practice prior to
the Effective Date, and to promote and grow the Practice.  Without limiting the
generality of the foregoing, Practice covenants to perform the following during
the term of this Agreement:
 
3.1           Physicians.  Practice shall have the sole authority to hire,
supervise, evaluate, suspend and terminate all employed or contracted
Physicians; provided, however, that the number of Physicians employed by
Practice shall be in accordance with the annual Practice Budgets, and provided
further, that Practice shall staff each Practice Location with such number and
subspecialty of Physicians as are jointly determined by Practice and Manager to
be necessary in connection with the efficient operation of the Practice.  The
Physicians shall provide full and prompt medical coverage, either on-site or
through "on call" coverage, as appropriate, twenty-four (24) hours per day,
seven (7) days per week, including holidays.  The Physicians may be employees or
independent contractors of Practice; provided that the affiliation of each
Physician with Practice shall be such as will allow the Physician to reassign
all Medicare and Medicaid reimbursements to Practice under applicable Law.  In
addition, Practice shall ensure that each Physician shall:
 
(a)           maintain an unrestricted license to practice medicine in the State
of Florida;
 
(b)           maintain a Federal Drug Enforcement Administration number without
restrictions, to the extent necessary for his or her practice;
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           be certified (or eligible) by the American Board of Medical
Specialties;
 
(d)           maintain such hospital medical staff memberships and clinical
privileges appropriate to the Practice.  and, if applicable, to his or her
subspecialty, as are determined by Practice, in consultation with Manager, to be
sufficient, taken as a whole, for the efficient operation of the Practice and to
meet the coverage requirements of the various Payor Contracts (in connection
with the foregoing, Practice will use its best efforts to ensure that its
Physicians obtain and maintain hospital medical staff memberships and clinical
privileges at all hospitals at which such Physicians were on staff on the
Effective Date);
 
(e)           perform the practice of medicine at the Practice Locations in
accordance with all applicable Laws, and with prevailing standards of care and
as required by all Payor Contracts;
 
(f)           maintain his or her skills through continuing education and
training;
 
(g)           maintain eligibility for insurance under the professional
liability policy or policies carried by Practice; and
 
(h)           satisfy such other requirements as are reasonably requested by
Practice, in consultation with Manager.
 
3.2           Physician Extenders.  Practice shall have the sole authority to
hire, supervise, evaluate, suspend and terminate all employed or contracted
Physician Extenders; provided, however, that the number of such Physician
Extenders shall be determined in accordance with the annual Practice Budgets.
 
3.3           Employment Agreements.  Practice shall enforce the terms of its
Physician Employment Agreements and any employment agreements with Physician
Extenders, including any restrictive covenants contained therein.
 
3.4           Subcontracting.  Practice shall provide with its own employees all
Physician medical services required in connection with the operation of all
Practice Locations and will subcontract to third parties only those Physician
medical services which Practice, because of lack of medical expertise or
capacity, cannot perform itself.  To the extent that Practice determines to
subcontract any medical services in accordance with this Paragraph 3.4, Practice
shall inform Manager, and Manager will negotiate such subcontracts on behalf of
Practice with third parties and upon terms determined appropriate by Manager and
approved by Practice.
 
3.5           Compensation of Physicians and Physician Extenders;
Bonus.  Practice shall be responsible for the payment of all compensation
payable to all Physicians and Physician Extenders that are employees or
independent contractors of Practice, which compensation will be determined by
the Board of Directors of Practice, with the consent of Manager which consent
shall not be unreasonably withheld.  The Board of Directors of Practice shall
also establish salaries, bonuses and other compensation, including all
applicable vacation pay, sick leave, retirement benefits, social security,
workers' compensation, health, life or disability insurance or any other
employee benefits of any kind or nature within the parameters set forth in the
Practice Budgets, and with the consent of Manager which consent shall not be
unreasonably withheld; provided, however, that Manager shall manage and
implement on behalf of Practice the actions necessary to operate the payroll and
compensation system of Practice.  Except with the prior consent of Manager,
which shall not be unreasonably withheld, Practice shall not (a) make payment of
wages, salary, or other compensation to any Physician or Physician Extender for
or with respect to any period to the extent the same would cause the total
compensation payments to all Physicians or Physician Extenders, as the case may
be, in the applicable annual Practice Budgets for the period to be exceeded, or
(b) apply the "savings" during any budget period from the termination of any
Physician or Physician Extender to an increase in the compensation payable to
other Physicians or Physician Extenders (other than those hired to replace a
terminated Person, or except to the extent that Practice determines that other
Physicians or Physician Extenders are entitled to an increase in compensation
because of increased work load resulting from such termination).
 
 
5

--------------------------------------------------------------------------------

 
 
At the end of each fiscal year of Practice or as otherwise agreed, Practice
shall be entitled to a bonus calculated and paid in a manner that is as mutually
agreed from time to time by the parties.
 
3.6           Use of Practice Locations and Practice Assets.  Practice shall not
use any Practice Location or any Practice Assets or Practice Supplies provided
pursuant to this Agreement by Manager for any purpose other than the provision
of medical services as contemplated by this Agreement, and purposes incidental
thereto.  Practice agrees to comply with all applicable Laws governing and
regulating the use of each Practice Location and all Practice Assets, and all
applicable contractual requirements relating thereto.
 
3.7           Payor Contracts.  Practice shall operate, and shall cause its
employed and contracted Physicians and Physician Extenders to operate, in
compliance with all Payor Contracts, and shall work with Manager to attempt to
obtain new Payor Contracts.
 
3.8           Practice Management.
 
(a)           Purpose.  Practice, through its Board of Directors (or, at its
discretion, through a committee of the Board of Directors), and Manager will
meet from time to time to review and make recommendations relating to the day to
day clinical and administrative operations of the Practice as a whole, as well
as the clinical and administrative operations at each Practice Location,
including, without limitation, the following:  evaluating the facilities,
technology, equipment, clinical care, and the clinical and administrative
personnel; and standardizing, as appropriate, clinical and administrative
operations among the various Practice Locations.
 
(b)           Evaluation of Practice.  Practice and Manager will adopt policies
and procedures for reviewing and evaluating the quality of the clinical services
provided by Practice and its Physicians and Physician Extenders and their
compliance with Section 3 of this Agreement.
 
(c)           Evaluation of Manager.  Practice and Manager will adopt policies
and procedures for reviewing and evaluating the management and administrative
services provided by Manager and its compliance with the provisions of Section 4
of this Agreement.
 
3.9           Peer Review.  Practice shall implement and review on a regular
basis, and make modifications thereto to the extent that Practice determines it
necessary or appropriate, after consultation with Manager, peer review
procedures for the Physicians and Physician Extenders providing services on
behalf of the Practice.  Practice shall provide periodic reports to Manager
describing the results of such procedures.  Practice shall take, after
consultation with Manager, all corrective or other actions reasonably warranted
by the information learned from time to time by Practice from such peer review
procedures.
 
3.10           Fee Schedule.  It is the intent of the parties that Practice and
Manager shall jointly establish a fee schedule for services, devices, and
supplies provided to Practice's patients other than pursuant to a Payor
Contract, which fee schedule shall be competitive with the prevailing charges of
comparable medical practices in Practice's market area.  Practice's patients
shall be charged and billed for all services provided in accordance with the
then current fee schedule, unless the charges and reimbursement for any patient
is governed by a Payor Contract or applicable Law (in which case services shall
be charged and billed in accordance with the terms of such Payor Contract or
applicable Law).
 
3.11           Billing Information and Assignments
 
.  Practice shall promptly provide Manager with all billing information
requested by Manager to enable Manager to bill and collect Practice's charges,
and Practice shall procure consents to assignment and reassignment and other
approvals and documents necessary to enable Manager to obtain payment or
reimbursement from Payors or patients.  Practice shall obtain, with the
assistance of Manager, all provider numbers necessary to obtain payment or
reimbursement for its services.
 
 
6

--------------------------------------------------------------------------------

 
 
3.12           Practice Accounts.  Practice shall maintain one or more Practice
Accounts, in the name of and under the tax identification number of Practice, at
banks selected by Manager.  Practice shall take such action as is necessary to
maintain Manager's authority to make withdrawals from and deposits into each
Practice Account.  Practice shall not maintain any bank account for cash
deposits that is not a Practice Account for purposes of this
Agreement.  Practice hereby agrees and acknowledges that Manager will manage the
working capital of the Practice, and may sweep working capital of the Practice
into Manager Accounts.  Notwithstanding the foregoing, or any other provision of
this Agreement, Practice and Manager agree that no interest shall be payable
from Manager to Practice on such funds.
 
3.13           Educational and Other Patient Outreach Activities.  Practice and
its employees shall maintain their respective licenses and certifications and
shall participate in such continuing medical education, patient education
activities and patient satisfaction surveys as are determined by Practice, in
consultation with Manager, to be appropriate, Practice will monitor the
participation of its Physicians and Physician Extenders in patient education and
patient satisfaction surveys and will provide periodic reports on such
activities to Manager.
 
3.14           Licensing and Accreditation; Compliance With Laws.  Practice
shall maintain such licenses and accreditations, and shall cause its Physicians
and Physician Extenders to maintain such licenses and accreditations, as are
necessary for the provision of medical services by Practice in compliance with
all Laws, applicable Payor requirements and compliance plans of Manager that may
be applicable to Practice and shall obtain and maintain such additional licenses
and accreditations as Practice determines is advisable.  Practice shall conduct
its Practice in compliance with all applicable Laws.
 
3.15           Medical Records; Confidentiality.  Practice shall ensure that its
Physicians and Physician Extenders shall document all treatment and services
provided to patients in a thorough and legible manner which adequately reflects
the procedures performed, the quality of care given, the instructions given to
the patient, and any other information reasonably requested by Manager for
billing or other purposes, as requested by any Payor or as required by
applicable Law.  Practice shall ensure that its Physicians, Physician Extenders,
and any other employees are trained in the requirements of Law relating to the
confidentiality of medical records and shall maintain the confidentiality of
such medical records in accordance with applicable Law.  All medical records
shall belong to Practice.
 
3.16           Professional Liability Insurance.  If at any time so-called
"claims made" professional liability insurance coverage is in effect for
Practice's Physicians and Physician Extenders, then and in that event, Practice
will require its employees to agree to purchase and comply with a policy of
"tail" coverage for any Physician or Physician Extender who ceases for any
reason to be covered by Practice's or separate professional liability
insurance.  Practice shall require all independent contractors to procure and
maintain professional liability insurance in amounts and from carriers as are
determined to be reasonably necessary for the proper and efficient operation of
the Practice.
 
3.17           Health Care Compliance.  Practice represents and warrants that,
as of the Effective Date, it presently is participating in or otherwise is
authorized to receive reimbursement from, and it agrees that it will continue
during the term of this Agreement to participate in or be otherwise authorized
to receive reimbursement from, the Medicare and Medicaid Programs.  All
necessary certifications and contracts required for participation in such
programs are and will continue in full force and effect, and, as of the
Effective Date, such certifications and contracts have not been amended or
otherwise modified, rescinded, revoked or assigned, and no condition exists or
to the knowledge of Practice no event has occurred which in itself or with the
giving of notice or the lapse of time or both would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such right to
participate in and receive reimbursement from the Medicare and Medicaid
Programs.
 
 
7

--------------------------------------------------------------------------------

 
 
3.18           Marketing and Public Relations Services.  In accordance with the
Practice Budgets, Practice shall be responsible, with the assistance, advice,
and consent of Manager, for providing all marketing and public relations
services in accordance with the standards of medical ethics of the American
Medical Association and any state or local medical society or association with
which any Physician is a member and all applicable Laws.
 
3.19           Payor Contracts.  Practice, with the assistance, advice, and
consent of Manager, shall review, evaluate, and negotiate and approve or reject
all Payor Contracts (including all fee schedules) and all other contracts or
agreements regarding the provision of medical services by Practice in connection
with the operation of the Practice.
 
3.20           Personal Endeavors.  Notwithstanding and in addition to the
foregoing, each Physician and Physician Extender employed by or under contract
to Practice shall be entitled to participate, individually and on his or her own
time, in seminars, institutes and meetings, to write and publish medical or
non-medical works, and to act as an expert witness (such outside endeavors being
referred to as "Personal Endeavors"), and any income generated by the applicable
Physician, or Physician Extender from his or her Personal Endeavors shall be
deemed to be personal income and not a receipt of Practice that would be subject
to the terms of this Agreement; provided, however, that: (a) the applicable
Physician or Physician Extender shall agree, when reasonably appropriate, to
identify his or her affiliation with and to market Practice to participants in
or customers of such Personal Endeavors, (b) the applicable Physician or
Physician Extender shall be and remain personally responsible for all costs and
expenses incurred in connection with such Personal Endeavors, and (c) the time
required to participate in such Personal Endeavors shall not adversely affect
the ability of the applicable Physician or Physician Extender to perform the
duties required of him or her as an employee or contractor of Practice.
 
4.           PROVISION OF FACILITIES AND SERVICES BY MANAGER.
 
4.1           Practice Locations.  Manager shall maintain present leases and
negotiate leases or purchase contracts on behalf of Practice for such Practice
Locations as may be determined by Manager, in consultation with Practice, to be
necessary or appropriate for the conduct of the Practice.  Manager shall be
responsible for ensuring the upkeep of each Practice Location, including
obtaining and paying for necessary utility, janitorial and appropriate general
and biohazardous waste disposal services for each Practice Location.  Practice
shall have the right to consent (which consent shall not be unreasonably
withheld or delayed) to actions by Manager related to activities undertaken by
Manager pursuant to this Section 4.1.
 
4.2           Practice Assets.  Manager will provide Practice with the use of
such Practice Assets as are determined by Manager from time to time to be
necessary for the operation of each Practice Location.  Manager shall maintain
or cause to be maintained all equipment in good condition and repair, reasonable
wear and tear accepted, and shall refurbish or replace the same as it becomes
worn out or obsolete in a manner consistent with policies on medical technology
and the annual Practice Budgets.  All Practice Assets shall be owned or leased
by Manager, and Practice shall have no title in the Practice Assets furnished by
Manager.
 
4.3           Practice Supplies.  Manager will provide all Practice Supplies
that it determines are appropriate for the operation of the Practice.
 
4.4           Management, Administrative, and Operational Services.  Manager and
Practice acknowledge that the purpose and intent of this Agreement is to relieve
Practice and its Physicians and Physician Extenders to the maximum extent
possible under applicable Law, of the administrative, accounting, personnel, and
other business aspects of the Practice, with Manager, subject to the advice of
Practice's Board of Directors, assuming responsibility and being given all
necessary authority to perform these functions, including, without limitation,
the authority to incur obligations in the name of Practice (such obligations to
be paid by Practice as Practice Expenses) in accordance with the policies and
procedures adopted by Manager, and within the applicable annual Practice
Budgets.  Practice appoints Manager for the term of this Agreement to be its
true and lawful attorney-in-fact to incur such expenses in the name and on
behalf of Practice.  Without limiting the generality of the foregoing, Manager
covenants to perform the following during the term of this Agreement:
 
 
8

--------------------------------------------------------------------------------

 
 
(a)           Manager shall furnish the full-time and part-time services of
personnel who will be responsible for the overall administration by Manager of
the business aspects of the Practice.  All personnel furnished by Manager shall
be either employees or independent contractors of Manager as determined by
Manager to be appropriate.  Manager shall make all hiring, supervision,
evaluation, suspension and termination decisions, establish and pay all wages,
salaries and compensation, determine staffing levels, individual work weeks,
personnel policies and employee benefit programs for all of Manager's personnel
providing services at the Practice Locations and at any administrative office
maintained by Manager, as determined by Manager to be competitive with
comparable medical practices; provided, however, that Practice shall have the
right to consent (which consent shall not unreasonably be withheld) to actions
by Manager with respect only to the employment, termination, or transfer of
R.N.s., L.P.N.s, nurses' aides, and laboratory personnel assigned to one or more
Practice Locations.  Notwithstanding the foregoing, the provision of such
employees shall not result in the assumption by Manager of any responsibility
for, and Practice shall retain the right and obligation to, direct and supervise
the delivery of health care services by personnel furnished by Manager at each
Practice Location, and Practice shall be entitled to cause Manager to reassign
(or, in Manager's discretion, terminate the employment of) any employee or
independent contractor furnished by Manager who is directly or indirectly
involved in the delivery of health care services to patients, if Practice
reasonably objects to the quality of care rendered and service and performance
issues relating to such Person and such objections are appropriately documented.
 
(b)           Manager shall perform all bookkeeping and accounting services
required for the operation of the Practice, including the maintenance, custody
and supervision of the business records, ledgers and reports; the establishment,
administration and implementation of accounting procedures, controls and
systems; the preparation of financial and management reports; implementation and
management of computer-based management information systems; and implementation
and management of medical staff patient records retrieval and confidentiality
systems.  The originals of the business records, ledgers and reports shall be
accessible at the primary business office of Manager during normal business
hours upon reasonable notice from Practice.
 
(c)           Manager shall prepare annual Practice Budgets, which shall reflect
projected operations for the annual period covered by the applicable budget and
amounts, if any, allocated for capital purchases, improvements, expansion and
any new leasing arrangements, and the interest costs associated therewith.  The
annual Practice Budgets shall be prepared not later than thirty (30) days prior
to fiscal year to which such Practice Budgets relate.  Notwithstanding the
foregoing, if, as a result of projected revenues not being collected, operating
expenses being higher than projected, the costs of capital exceeding
projections, or a combination of these occurring, or for other reasons beyond
the control of Manager, Manager reasonably determines that a Practice Budget
must be adjusted during the year covered by the applicable Practice Budget, then
and in that event, Manager shall notify Practice, and Manager shall decide what
adjustments should be made to the applicable Practice Budget throughout the year
to ensure that the Practice is in a position to meet the parties' financial
expectations.  Manager shall seek the advice of Practice when preparing the
annual Practice Budgets and when making such adjustments.
 
(d)           Manager shall prepare and furnish to Practice annual financial
statements for the operation of the Practice and, in its sole discretion, may
cause the financial statements to be audited by a certified public account
selected by Manager.  In the event Manager decides that the financial statements
should be audited, Practice shall cooperate fully in such audit and shall bear
one-half of the audit expense.  Additionally, Manager shall prepare monthly
unaudited financial statements containing a balance sheet and statements of
income from Practice's operations and such other financial reports, which shall
be delivered to Practice within thirty (30) days after the close of each
calendar month.  All such statements shall be prepared on an accrual basis of
accounting in accordance with GAAP, with such exceptions thereto as are
determined by Manager to be advisable.  Manager shall prepare and deliver any
additional financial and management reports and information that either Manager
deems appropriate or Practice reasonably requests, to assist Practice in
evaluating its productivity and services.  The tax returns for Practice for the
applicable period(s) shall be prepared by Manager.
 
 
9

--------------------------------------------------------------------------------

 
 
4.5           Revenue Cycle Management; Payment of Expenses; Management
Fee.  Manager shall provide or arrange for the provision of such revenue cycle
management services as are determined by Manager to be reasonably necessary to
attempt to collect in a timely manner all charges resulting from Practice's
provision of services, devices and supplies to patients in connection with the
operation of the Practice, including charges from the practice of medicine.  All
Gross Revenues collected shall be deposited in a Practice Account.  In order to
facilitate the payment of fees and expenses hereunder, Practice shall direct the
applicable bank, through written authorization, to transfer on a daily basis all
money deposited into the Practice Account to a Manager Account, which funds
shall be deemed to be transferred from Practice to Manager in order to fulfill
Manager's obligations under this Agreement.  From the Gross Revenues collected
and transferred from the Practice Account to the Manager Account, Manager shall
cause to be made all appropriate refunds to patients and Payors and other such
adjustments.  From the remaining Net Collections, Manager shall cause to be paid
all Practice Expenses and all expenses of the Practice that do not constitute
Practice Expenses (which shall be the responsibility of Manager to pay).  If,
after payment of the Practice Expenses and all of Manager's expenses, a balance
of Net Collections remains, then and in that event, Manager shall retain such
balance as its management fee for the management assistance and services
provided by Manager under this Agreement; provided, however, that the parties
agree that the management fee shall not be less than $150,000 each month; and
provided further, the parties agree that the management fee shall not exceed the
fair market value of such services, and any amount received by Manager in excess
of such fair market value shall be held by Manager for the benefit of
Practice.  Practice and Manager agree that fair market value of the services
provided by Manager hereunder will change from time to time based on current
comparable management fees.  PROVIDED, HOWEVER, that during the first four full
months of the term of this Agreement, Manager shall be entitled to retain from
the Net Collections each month such amounts necessary to reimburse itself for
its actual out of pocket expenses reasonably incurred in the initial set-up and
organization of Practice.  Practice acknowledges that these expenses incurred by
Manager are expenses that Practice would otherwise have incurred and Practice
has informed Manager that Practice has other funds available for the payment of
Practice expenses during such start-up period.
 
4.6           Litigation Management.  Manager will manage and direct the defense
of all claims, actions, proceedings or investigations against Practice, its
Physicians and Physician Extenders, or any of its officers or directors in their
capacity as such; provided that such services will only be available with
respect to claims arising from actions taken or inaction occurring on or after
the Effective Date.  Manager also will manage and direct the initiation and
prosecution of all such claims, actions, proceedings or investigations brought
by Practice against any Person other than Manager.  Notwithstanding the
foregoing, Manager's responsibilities in this regard shall be limited such that
all material decisions regarding any claims, actions, proceedings or
investigations, and the hiring and retention of counsel to handle same, shall be
made in conjunction with, or pursuant to policies established in conjunction
with, Practice.
 
4.7           Compliance Management.  Manager will use its best efforts to
comply with all Laws applicable to the performance by Manager of its duties
under this Agreement and will use its best efforts to advise Practice of any
actions required by Practice for compliance with all Laws applicable to the
conduct of the Practice.  Manager shall adopt its own compliance plan and shall
advise and assist Practice in the development and implementation of a compliance
plan for Practice.
 
4.8           Capital Expenditures.  In consultation with Practice, Manager
shall provide reasonable capital expenditures to establish new Practice
Locations and to purchase new Practice Assets, and Manager shall provide the
additional management and administrative personnel necessary to effectuate such
practice expansion.  All such capital expenditures shall be made in accordance
with the annual Practice Budgets prepared by Manager.  Practice shall advise
Manager with respect to Capital Expenditures of a material nature or with
respect to the establishment of a new Practice Location.  Notwithstanding the
foregoing, Manager shall not perform any function or have any obligation to
perform any services which would constitute the provision of a "designated
health service" as defined in applicable Law.
 
4.9           Insurance.  Manager shall procure and maintain comprehensive
general liability insurance, fidelity bond and property insurance covering its
personnel, each Practice Location, and all Practice Assets, such coverages to be
in amounts and with carriers determined appropriate by Manager.  Manager may
procure and maintain any insurance required by this Agreement through any
program of self-insurance that complies with normal business practices or
through an Affiliate acting in the capacity as agent or insurance company,
including off-shore captive insurance companies.
 
4.10           Professional Liability Insurance.  Upon the advice and
consultation of Practice and in accordance with the Practice Budgets, Manager
shall procure and maintain a policy or policies of comprehensive professional
liability insurance, naming Manager as an additional insured (as long as
coverage for additional insureds can be obtained on reasonable terms, as
determined in consultation with Practice), insuring Practice and all Persons
providing professional services at the Practice Locations and at any hospitals
in an amount and with such coverages as are determined appropriate by Manager in
consultation with Practice.  Manager may have Practice self-insure for a portion
of the professional liability insurance if such self-insurance is reasonable
under the circumstances.
 
 
10

--------------------------------------------------------------------------------

 
 
4.11           Purchase of Practice.  At any time during the term of this
Agreement, Manager may purchase the Practice.  At Manager's option, such
purchase may be of substantially all of the assets of Practice or of a majority
or more of the issued and outstanding ownership interests of Practice.  The
purchase price shall be determined by Professional Business Brokers, a
professional appraisal company.
 
5.           CERTAIN ADDITIONAL COVENANTS OF THE PARTIES.
 
5.1           Events Excusing Performance.  Each of the parties agrees that the
other party shall not be liable to it for failure to perform any of the
obligations required in this Agreement in the event of strikes, lock-outs,
calamities, acts of God, unavailability of supplies or other events over which
such Person has no control, for so long as such events continue and for a
reasonable period of time thereafter.
 
5.2           Restricted Activities.  In recognition that Manager shall be the
sole provider of management services described in this Agreement to Practice, it
is agreed that, during the term of this Agreement, neither Practice nor any of
its Affiliates will (a) provide professional medical services otherwise than in
connection with the Practice in accordance with this Agreement; (b) develop,
acquire or hold any ownership interest in any entity which operates a physician
practice management business similar to that conducted by Manager; or (c)
without first obtaining the written consent of Manager, expand the Practice
outside of the Practice Location(s) in operation on the Effective Date or any
additional Practice Location that is added during the term of this
Agreement.  Notwithstanding the foregoing, neither Practice nor any of its
Affiliates shall be prohibited from investing or trading in stocks, bonds,
commodities or other securities or forms of investments, including securities of
any entity which operates a physician practice management business similar to
that conducted by Manager; provided, however, that the level of such investment
is not such that it causes the entity in which the investment is held to be
deemed to be an Affiliate of Practice or any of its Affiliates, or causes
Practice or any of its Affiliates to be deemed to be an Affiliate of the entity
in which the investment is held.
 
5.3           Manager's Provision of Other Services.  In the event that Manager
desires to enter into a management service agreement substantially similar to
this Agreement with another practice that is located within Brevard County,
Florida, then and in that event, Practice shall have the option, exercisable
within thirty (30) days after written notice of the opportunity is given to
Practice, to request whether the other practice be managed separately by Manager
or be merged with and into Practice.  Decisions regarding entering into a
management service agreement with another practice that is located outside of
Brevard County, Florida, shall be made by Manager, without any option to
Practice as in the preceding sentence.
 
5.4           Changes in Practice.  During the term of this Agreement, Practice
agrees that it will not, without the prior written consent of Manager: (a)
merge, consolidate or acquire all or any substantial portion of the assets or
capital stock of any Person; (b) sell, lease, transfer, or otherwise dispose of
any of its assets, other than assets sold in the ordinary course of its
business; or (c) dissolve.
 
5.5           Manager's Participation as an Observer on the Practice
Board.  Practice agrees to allow Manager to have an observer on the Board of
Directors of Practice; provided, however, that such appointed observer must be
approved by Practice, which approval will not be unreasonably withheld or
delayed, and the observer will be responsible for his or her expenses in
attending Practice Board of Directors meetings.  Manager acknowledges and agrees
that its observer at all times will maintain his or her fiduciary
responsibilities to Practice, and Manager, upon request by Practice, will
instruct its observer to recuse himself or herself from any Practice Board of
Directors meeting at which this Agreement is being discussed.
 
6.           INTELLECTUAL PROPERTY AND RECORDS.
 
6.1           Know-How.  Practice acknowledges that Manager possesses
significant proprietary and confidential know-how, technology and business
information, including but not limited to, utilization protocols, practice
guidelines, electronic health records, and proprietary management software and
data, which Manager has developed and will continue to develop on its own, in
its relationships with vendors, practitioner groups, integrated delivery
systems, and other providers.  Practice and Manager acknowledge that one of
their mutual objectives is the development of utilization protocols, practice
guidelines, other know-how and intellectual property to be used in connection
with Manager's operations or which Manager intends to use or license in its
relationship with third parties, including other medical groups, integrated
delivery systems, and other providers.  Manager shall license and provide access
to the existing know-how to Practice pursuant to this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
6.2           Ownership of Records and Systems.
 
(a)           All business records, information, software, and systems of
Manager relating to the provision of its services under this Agreement shall
remain the property of Manager and may be removed by Manager from supporting
Practice upon any termination of this Agreement; provided, however, that
Practice shall be entitled, upon reasonable written request, to access such
records and make copies and extracts thereof (including receiving electronic
copies thereof) to the extent necessary to prosecute or defend against any tax
or other liabilities imposed on Practice by any governmental authority or other
party or to continue its business operations after termination of this
Agreement.
 
(b)           All medical records and records relating to the corporate
structure and relationships of Practice, as well as all information of the
Practice that was provided to Manager in connection with it assuming
responsibility for the management of the Practice shall remain the property of
Practice and may be removed by Practice upon any termination of this Agreement;
provided, however, that Manager shall be entitled, upon reasonable written
request, to access such records and make copies and extracts thereof to the
extent necessary to prosecute or defend against any tax or other liabilities
imposed on Manager by any governmental authority or other party.
 
6.3           Maintenance of Records.  Unless otherwise provided in this
Agreement, the parties shall safeguard all records maintained pursuant to this
Agreement in a manner determined by Manager to be appropriate or as otherwise
specified by applicable Law.  Prior to destruction of any such records, each
party shall give the other party notice of such intended destruction and, if the
other party so elects and applicable Law so permits, the party intending
destruction shall deliver such records to the other party in lieu of destroying
them.  In connection with the foregoing, and in addition thereto, the parties
agree, to the extent necessary to permit receipt of reimbursement for services
by Practice, to make available to the Secretary of the United States Department
of Health and Human Services, the Comptroller General, or their authorized
representatives, any books, documents and records in their possession relating
to the nature and extent of the costs of services hereunder for a period of four
(4) years after the provision of such services.  Each party further agrees that,
if it contracts with any third party to provide services that are valued in
excess of $10,000, it shall require such contract party to comply with the
requirements of the previous sentence.  Nothing in this Section 6.3 constitutes
the waiver of any attorney-client privilege, and neither party shall be required
hereunder to give the other party documents if, as a result, an existing
attorney-client privilege would be waived, unless required to do so by a court
of competent jurisdiction.
 
6.4           Patient Records.  All patient records shall remain the property of
Practice, provided that Manager shall have the right to analyze and obtain
information from such records, subject to all provisions of applicable
Law.  Upon termination of this Agreement, Practice shall retain such records,
but Manager shall continue to be entitled to retain any information it has
acquired from such records; provided, however, that Manager shall take all
action reasonably necessary to ensure the confidentiality of the patient records
in accordance with applicable Law and shall indemnify Practice and any of its
Physicians (who are deemed hereby to be third party beneficiaries only for this
purpose) for breach of any applicable confidentiality requirements.
 
 
12

--------------------------------------------------------------------------------

 
 
7.           RELATIONSHIP OF THE PARTIES.
 
7.1           Independent Relationship.  Practice and its Physicians and
Physician Extenders on the one hand, and Manager on the other hand, intend to
act and perform as independent contractors, and the provisions of this Agreement
are not intended to create a partnership, joint venture, agency or employment
relationship between them.  Notwithstanding the authority granted to Manager
herein, Practice and Manager agree that Practice and its Physicians shall retain
all authority to direct the medical, professional and ethical aspects of
Practice's and the Physicians' medical practice.  Each party shall be solely
responsible for and shall comply with all applicable Laws pertaining to
employment taxes, income withholding, unemployment compensation contributions
and other employment-related matters applicable to that party, it being
understood that Manager shall provide service to Practice to assist Practice in
satisfying its obligations described above, but such services shall not impose
upon Manager any liability that is retained by Practice hereunder.
 
7.2           Patient Referrals. The parties agree that no part of this
Agreement shall be construed to induce or encourage the referral of patients or
the purchase of health care services or supplies.  The parties acknowledge that
there is no requirement under this Agreement or any other agreement among
Practice and Manager that either party refer any patients to any health care
provider or purchase any health care goods or services from any source.  No
payment made under this Agreement shall be in return for such referral or
purchase.
 
8.           TERM AND TERMINATION.
 
8.1           Term of Agreement.  This Agreement shall be effective on the
Effective Date, and shall expire on December 31, 2015, unless earlier terminated
pursuant to the terms hereof.
 
8.2           Extended Term.  Unless earlier terminated as provided for in this
Agreement, the term of this Agreement shall be extended automatically for
additional terms of five (5) years, unless either party delivers to the other
party written notice of such party's intention not to extend the term of this
Agreement not less than one (1) year prior to the expiration of any term.
 
 
13

--------------------------------------------------------------------------------

 
 
8.3           Termination for Cause.  Upon the occurrence of an "Event of
Default," the party not in default may terminate this Agreement as follows:
 
(a)           If either party fails to perform in any material respect any
material obligation required of it hereunder, and such default continues for
ninety (90) days after the giving of written notice by the non-defaulting party,
specifying the nature and extent of such default; provided, however, that if
such default is not cured within ninety (90) days, but is capable of being cured
within a reasonable period of time in excess of ninety (90) days, then a default
shall not occur if the defaulting party commences the cure of such default
within the first ninety (90) day period and thereafter diligently and in good
faith continues to cure such default until completion.
 
(b)           If either party: (i) applies for or consents to the appointment of
a receiver, trustee or liquidator of all or a substantial part of its assets,
files a voluntary petition in bankruptcy or consents to an involuntary petition,
makes a general assignment for the benefit of its creditors, files a petition or
answer seeking reorganization or arrangement with its creditors, or admits in
writing its inability to pay its debts when due; or (ii) suffers an order,
judgment or decree to be entered by any court of competent jurisdiction,
adjudicating such party bankruptcy or approving a petition seeking its
reorganization or the appointment of a receiver, trustee or liquidator of such
party or of all or a substantial part of its assets, and such order, judgment or
decree continues unstayed and in effect for ninety (90) days after its entry,
then the other party shall be entitled to terminate this Agreement by delivering
written notice of termination to such party.
 
(c)           In the event that either party shall violate an applicable Law
resulting in a direct, continuing material adverse effect on the operations,
earnings and cash flow of the other party, then the non-violating party may
terminate this Agreement by delivering written notice of termination to the
party in violation.
 
8.4           Effect of Termination
 
.  In the event that this Agreement is terminated by either party pursuant to
Section 8.2 or Section 8.3 ("Triggering Event"), then upon such termination (the
"Termination Date"), Practice shall be deemed to make an offer to purchase the
Practice Assets (except cash and inter-company accounts between Manager and
Affiliates), and assume the liabilities of the Manager related to the Practice
Assets that have been incurred specifically in connection with the acquisition
or maintenance of the Practice Assets, and Manager shall be deemed to have
accepted such offer, such that Practice shall be obligated to purchase the
Practice Assets, and Manager shall be obligated to sell the Practice Assets, all
in accordance with the following terms:
 
(a)           The consideration payable in exchange for the Practice Assets
shall be their "fair market value" as of the end of the calendar month ending
prior to the month in which the Triggering Event occurs (the "Applicable
Date").  For these purposes, "fair market value" will be determined, taking into
account the going concern value of Manager related to its management of the
Practice, including the Practice Assets as defined above and the Management Fee
payable thereunder through the remainder of the current term, by a valuation
firm experienced in valuing medical practices and mutually agreed upon by the
parties.  If the parties cannot agree on such a valuation firm within thirty
(30) days after the Application Date, a panel of three persons will select the
valuation firm.  Practice and the Manager shall each select one representative
to the panel and the two representatives shall select a third representative,
and the three representatives will select the valuation firm.  The valuation
firm will communicate its "fair market value" determination in writing to
Manager and Practice within sixty (60) days after the Applicable Date.
 
(b)           The closing of the transaction (the "Closing") will occur within
one hundred eighty (180) days after the Termination Date.  Practice shall pay
Manager cash at Closing.  The parties will cooperate in good faith and shall
select a transition team (composed of one or more persons selected by each
party) who will meet together as appropriate to ensure a smooth transition of
the administration of the Practice from Manager to Practice, including, without
limitation, removal of Manager and from all Practice Accounts and adding
individuals as signatories thereon as specified by Practice.  Manager agrees to
continue to provide management services to Practice at Manager's then market
rates for a period of time not more than 90 days after the Termination Date (or
such shorter period requested by Practice).
 
 
14

--------------------------------------------------------------------------------

 
 
(c)           In addition to the management services to be provided by Manager
described in the last sentence of Section 8.4(b), the parties agree that Manager
shall continue to bill and collect all accounts of the Practice relating to the
medical health care services performed on or before the Termination Date and not
previously billed and collected (the "Post Termination Accounts").  For the
services performed under this Section 8.4(c), Practice shall pay to the Manager
a mutually agreed upon fee  for such services.  The amount due under this
Section 8.4(c) shall be paid by Practice no later than thirty (30) days after
receiving an invoice from Manager.
 
(d)           The provisions of this Agreement which, by their terms, are
intended to survive the Termination Date shall continue in accordance with their
terms.
 
(e)           During the term hereof and thereafter until the second anniversary
date of the Termination Date, Practice hereby covenants and agrees that it will
not, without the advance written consent of Manager, directly or indirectly,
induce or attempt to induce any employee of Manager to terminate employment with
Manager; nor will Practice hire or participate in the hiring or interviewing of
any employee of Manager; nor will Practice provide names or other information
about any employee of Manager for the purpose of assisting others to hire such
employees.  For purposes of this Section 8.4, an employee of Manager means any
person who is a current employee of Manager or was employed by Manager on the
effective date of the termination of the Agreement.
 
8.5           Survival of Provisions Upon Termination.  Notwithstanding any
other provisions of this Agreement, following the termination of this Agreement,
(a) this Agreement shall remain in full force and effect with respect to events,
actions, omissions or occurrences which occurred prior to the termination of
this Agreement, and (b) the parties shall cooperate with each other to assure
that the delivery of health care services is continued to Practice's
patients.  The provisions of this Section 8.5 also shall survive any such
termination and shall not expire.
 
8.6           Change of Law.  If after the Effective Date, any new Law becomes
effective or any binding interpretation of a Law by any federal or state
governmental authority is rendered which makes illegal the structure of the
relationship between Practice and Manager as set forth in this Agreement, and
such illegality is solely the result of the structure of the relationship
between the parties set forth in this Agreement, then and in that event, either
party shall have the right to require that the other party renegotiate the terms
of this Agreement and each party agrees to use its respective best efforts to
promptly negotiate a new agreement or an amendment to this Agreement in good
faith.  To the maximum extent possible, any such new agreement or amendment
shall preserve the underlying economic and financial arrangements between
Practice and Manager.  If the parties fail to reach an agreement satisfactory to
both parties within one hundred eighty (180) days after the receipt of the
request for negotiation, then either party shall have the right to terminate
this Agreement.
 
9.           ENFORCEMENT RIGHTS.  Practice acknowledges that both Practice and
Manager will be directly or indirectly affected by the enforcement of Practice's
rights against third parties, and that Manager may need from time to time to
take legal action against third parties to enforce the rights of
Practice.  Therefore, Practice hereby appoints Manager its true and lawful
attorney-in-fact to enforce any and all rights of Practice, other than any
rights that Practice may have against Manager, to the extent not contrary to
applicable Law, provided that such enforcement actions by Manager shall be
subject to the review and direction of Practice.
 
10.           NO INCONSISTENT ACTION.  The parties hereby covenant and warrant
to each other that they have not executed any prior agreements or agreed to
perform any acts or executed or agreed to execute any other instrument which
might prevent or impair the party from exercising the rights granted, or
performing the obligations required, under this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
11.           GENERAL.
 
11.1           Entire Agreement and Modification.  This Agreement sets forth the
entire understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by both parties.
 
11.2           Assignment by Manager.  This Agreement may be assigned by
Manager.
 
11.3           Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the successors, permissible assigns, heirs, representatives,
and beneficiaries of the parties hereto.
 
11.4           Further Assurances.  On and after the Effective Date, each party
hereto will cooperate in good faith with the other party hereto and will take
all appropriate action and will execute and deliver any and all further
agreements, documents or instruments of any kind which may be reasonably
necessary or advisable to carry out any and all of the transactions contemplated
hereunder.
 
11.5           Notices.  Any notice, request, instruction or other document to
be given hereunder by a party hereto shall be in writing and shall be deemed to
have been given: (a) when received (or upon refusal of receipt) if given in
person with receipt, (b) when received (or upon refusal of receipt) if given by
U.S. Mail, certified or registered, return receipt requested, postage pre-paid,
or (c) on the date of acknowledgment of receipt if sent by telex, facsimile,
electronic mail, or other wire transmission or by overnight courier.  Any such
notice shall be addressed to the parties as follows:
 
 
If to Practice:
709 South Harbor City Boulevard, Suite 100

 
Melbourne Florida 32901



 
If to Manager:
709 South Harbor City Boulevard, Suite 250

 
Melbourne Florida 32901



11.6           Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  Any waiver must be
in writing.  Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.
 
11.7           Survival.  Termination of this Agreement shall not terminate any
continuing obligation(s) of the parties under this Agreement, and the parties
hereby agree that such obligation(s) shall survive termination, unless the
context of the obligation requires otherwise.
 
11.8           Severability.  If any provision of this Agreement is held to be
invalid, illegal or unenforceable, then that provision shall be reformed to the
maximum extent permitted to preserve the parties' original intent as agreed by
the parties, failing which, such provision shall be severed from this Agreement
with the balance of this Agreement continuing in full force and effect.  Such
occurrence shall not have the effect of rendering the provision in question
invalid in any other jurisdiction or in any other case or circumstance, or of
rendering invalid any other provisions of this Agreement to the extent that such
other provisions are not themselves actually in conflict with any applicable
Law.
 
11.9           Name or Ownership Change.  This Agreement shall continue in full
force and effect in the event of a change in the name or ownership of Manager or
Practice.
 
 
16

--------------------------------------------------------------------------------

 
 
11.10           Confidentiality.  The parties acknowledge and agree that this
Agreement and each of its provisions are and shall be treated strictly
confidential.  During the term of this Agreement and thereafter, neither party
shall (and Practice shall cause the Physicians not to) disclose any terms or
information pertaining to any provision of this Agreement to any person or
entity without the prior written consent of the other party, with the exception
of the parties' tax, legal or accounting advisors, or as otherwise required by
Law.
 
11.11           Binding on Physicians.  Practice agrees to use its best efforts
to cause each of its employed or independent contractor Physicians to agree to
be bound individually by the terms of this Agreement which are applicable to
such Physicians.
 
11.12           Construction.  The language in all parts of this Agreement shall
be construed, in all cases, according to its fair meaning.  The parties
acknowledge that each party and its counsel have reviewed and revised this
Agreement and that the normal rules of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement.
 
11.13           Remedies Cumulative.  No remedy set forth in this Agreement or
otherwise conferred upon or reserved to any party shall be considered exclusive
of any other remedy available to any party, but the same shall be distinct,
separate and cumulative and may be exercised from time to time as often as
occasion may arise or as may be deemed expedient.
 
11.14           Governing Law.  This Agreement shall be construed, interpreted
and applied in accordance with the Laws of the State of Florida applicable to
contracts entered into and wholly to be performed in Florida by Florida
residents.
 
11.15           Counterparts.  This Agreement may be executed in one (1) or more
counterparts, each of which shall be an original.  Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to an electronic mail message (any such delivery, an
"Electronic Delivery"), shall be treated in all manner and respects as an
original executed counterpart and shall be considered to have the same binding
legal effect as if it were the original signed version thereof delivered in
person.  At the request of any party hereto, each other party hereto or thereto
shall re-execute the original form of this Agreement and deliver such form to
all other parties.  No party hereto shall raise the use of Electronic Delivery
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense, except to the extent such defense relates to lack of authenticity.
 
11.16           Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; and (c) the
words "herein," "hereof," "hereby," "hereto" and "hereunder" refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles and Sections mean the Articles and Sections of this Agreement;
(y) to an agreement, instrument, or other document means such agreement,
instrument, or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof, and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder.  This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted.
 
11.17           Compliance.  The parties enter into this Agreement with the
intent of conducting their relationship in full compliance with applicable
state, local, and federal law, including without limitation federal and state
self-referral and anti-fraud and abuse laws, now or hereafter in
existence.  Notwithstanding any unanticipated effect of any of the provisions
herein, neither party will intentionally conduct itself under the terms of this
Agreement in a manner to constitute a violation of fraud and abuse of patient
referral laws.  In the event there shall be changes in the Medicare or Medicaid
laws, other federal or state laws, determinations, or interpretations under case
law or applicable and valid rules or regulations of governmental authority,
which materially adversely affect either or both Parties, or the terms of this
Agreement, the parties shall immediately enter into good faith negotiations
regarding the provisions of this Agreement with the intent of modifying this
Agreement and the related business transactions to comply with applicable law
and which approximate as close as possible the intended relationship of the
parties prior to the change in the law.
 
 
17

--------------------------------------------------------------------------------

 
 
11.18           Dispute Resolution; Attorneys' Fees.  In the event of a dispute
concerning the terms or conditions of this Agreement that cannot be resolved
informally, either party may require that the parties shall first submit the
matter to mediation, pursuant to the mediation procedures of a mediation agency
selected by the parties.  This mediation shall consist of two mediation sessions
of at least two hours each, or until the mediator declares that the parties have
reached an impasse, whichever occurs sooner.  The parties shall be required to
exercise their right to mediation prior to proceeding with litigation.  In the
event that suit or other action is brought to enforce the provisions of this
Agreement after mediation has concluded without a resolution, the prevailing
party shall be entitled to recover from any non-prevailing party all costs and
reasonable attorneys' fees, including attorneys' fees upon appeal incurred in
connection therewith.  For this purpose, the term "prevailing party" shall mean
the party whose position is substantially sustained in the settlement or in the
final judgment rendered in any litigation.
 
11.19           NO JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS
OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.
 
 

  MANAGER:           FCID MEDICAL, INC.          
 
By:
/s/ Christian Romandetti     Christian Romandetti, President          

  PRACTICE:          
FIRST CHOICE MEDICAL GROUP OF
BREVARD, LLC
         
 
By:
/s/ Anthony Lombardo, M.D.     Anthony Lombardo, M.D.,     Sole Member and
Manager          

 


 
 
 
 
 
 
 
19